 



Exhibit 10.5
EXECUTION COPY
 
 
 
AMENDED AND RESTATED
ADMINISTRATION AGREEMENT
AMONG
VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST,
as Issuer
AND
VW CREDIT, INC.,
as Administrator
AND
JPMORGAN CHASE BANK, N.A.,
as Indenture Trustee
DATED AS OF August 11, 2005
 
 
Administration Agreement

 



--------------------------------------------------------------------------------



 



               THIS AMENDED AND RESTATED ADMINISTRATION AGREEMENT (as amended,
supplemented or modified from time to time, this “Agreement”) is dated as of
August 11, 2005, among VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST, a Delaware
statutory trust (the “Issuer”), VW CREDIT, INC., a Delaware corporation, as
administrator (the “Administrator”), and JPMORGAN CHASE BANK, N.A., a national
banking association (as successor in interest to Bank One, National
Association), not in its individual capacity but solely as indenture trustee
(the “Indenture Trustee”).
W I T N E S S E T H :
               WHEREAS, the Issuer, the Administrator and the Indenture Trustee
are parties to that certain Administration Agreement dated as of August 10, 2000
(the “Existing Agreement”);
               WHEREAS, the Transferor holds a Residual Interest in the Trust
pursuant to the Trust Agreement;
               WHEREAS, pursuant to the Basic Documents, the Issuer and The Bank
of New York (Delaware), as Owner Trustee, are required to perform certain duties
in connection with (i) the Notes, (ii) the Collateral and (iii) the Residual
Interest;
               WHEREAS, the Issuer and the Owner Trustee desire to have the
Administrator perform certain of the duties of the Issuer and the Owner Trustee
referred to in the preceding clause, and to provide such additional services
consistent with the terms of this Agreement and the Basic Documents as the
Issuer and the Owner Trustee may from time to time request;
               WHEREAS, the Administrator has the capacity to provide the
services required hereby and is willing to perform such services for the Issuer
and the Owner Trustee on the terms set forth herein; and
               WHEREAS, the parties hereto desire to amend the Existing
Agreement, and to restate it in its entirety.
               NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the Existing Agreement is hereby amended and
restated in its entirety as follows:
               1. Certain Definitions. Certain capitalized terms used in this
Agreement are defined in and shall have the respective meanings assigned to them
in Part I of Appendix A to the Amended and Restated Trust Sale and Servicing
Agreement dated as of August 11, 2005 among the Issuer, the Transferor and the
Servicer (as amended, modified or supplemented from time to time, the “Trust
Sale and Servicing Agreement”). The rules of construction set forth in Part II
of Appendix A to the Trust Sale and Servicing Agreement shall be applicable to
this Agreement. All references herein to Sections are to Sections of this
Agreement unless otherwise specified.
Administration Agreement

 



--------------------------------------------------------------------------------



 



  2.   Duties of the Administrator.

(a)                 Duties with Respect to the Basic Documents.

  (i)   The Administrator shall perform all of its duties as Administrator under
this Agreement and the other Basic Documents and the duties and obligations of
the Issuer and the Owner Trustee (in its capacity as owner trustee) under the
Basic Documents; provided, however, except as otherwise provided in the Basic
Documents, that the Administrator shall have no obligation to make any payment
required to be made by the Issuer under any Basic Document. In addition, the
Administrator shall consult with the Issuer and the Owner Trustee regarding its
duties and obligations under the Basic Documents. The Administrator shall
monitor the performance of the Issuer and the Owner Trustee and shall advise the
Issuer and the Owner Trustee when action is necessary to comply with the
Issuer’s and the Owner Trustee’s duties and obligations under the Basic
Documents. The Administrator shall perform such calculations, and shall prepare
for execution by the Issuer or the Owner Trustee or shall cause the preparation
by other appropriate persons of all such documents, reports, filings, tax
returns, instruments, certificates, notices and opinions as it shall be the duty
of the Issuer or the Owner Trustee (in its capacity as owner trustee) to
prepare, file or deliver pursuant to the Basic Documents. In furtherance of the
foregoing, the Administrator shall take all appropriate action that is the duty
of the Issuer or the Owner Trustee (in its capacity as owner trustee) to take
pursuant to the Basic Documents, and shall prepare and execute on behalf of the
Issuer or the Owner Trustee all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Basic Documents or otherwise
by law and at the request of the Owner Trustee shall take all appropriate action
that it is the duty of the Issuer or the Owner Trustee to take pursuant to the
Basic Documents. Subject to Section 7 of this Agreement, and in accordance with
the directions of the Owner Trustee, the Administrator shall administer, perform
or supervise the performance of such other activities in connection with the
Collateral (including the Basic Documents) as are not covered by any of the
foregoing provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of the Administrator. The Administrator shall
send a copy to the Owner Trustee of all such documents, filings, tax returns,
instruments, certificates, notices or opinions which the Administrator is
required to prepare, file or deliver hereunder on behalf of the Issuer.     (ii)
  The Administrator shall perform the duties of the Administrator specified in
Section 6.10 of the Trust Agreement required to be performed in connection with
the resignation or removal of the Owner Trustee, and any

Administration Agreement

2



--------------------------------------------------------------------------------



 



      other duties expressly required to be performed by the Administrator under
the Trust Agreement.

(b)                  No Action by Administrator. Notwithstanding anything to the
contrary in the Agreement, the Administrator shall not be obligated to take, and
shall not take, any action that the Issuer directs the Administrator not to take
nor which would result in a violation or breach of the Issuer’s covenants,
agreements or obligations under any of the Basic Documents.   (c)    
             Non-Ministerial Matters; Exceptions to Administrator Duties.

  (i)   Notwithstanding anything to the contrary in this Agreement, with respect
to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

  (A)   the amendment of or any supplement to the Indenture (other than pursuant
to or in connection with a Series Supplement);     (B)   the initiation of any
claim or lawsuit by the Issuer and the compromise of any action, claim or
lawsuit brought by or against the Issuer;     (C)   the amendment, change or
modification of any of the Basic Documents;     (D)   the appointment of
successor Note Registrars, successor Paying Agents and successor Indenture
Trustees pursuant to the Indenture or the appointment of successor
Administrators or successor Servicers, or the consent to the assignment by the
Note Registrar, Paying Agent or Indenture Trustee of its obligations under the
Indenture; and     (E)   the removal of the Indenture Trustee.

  (ii)   Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Basic Documents, (y) except as explicitly provided in
the Basic Documents, sell the Trust Estate pursuant to the Basic Documents or
(z) take any other action that the Issuer directs the Administrator not to take
on its behalf.

Administration Agreement

3



--------------------------------------------------------------------------------



 



               3. Successor Servicer and Administrator. The Issuer shall
undertake, as promptly as possible after the giving of notice of termination to
the Servicer of the Servicer’s rights and powers pursuant to Section 7.1 of the
Trust Sale and Servicing Agreement, to enforce the provisions of Sections 7.1
and 7.2 of the Trust Sale and Servicing Agreement with respect to the
appointment of a successor Servicer. Such successor Servicer shall, upon
compliance with Sections 10(e)(ii) and (iii) hereof, become the successor
Administrator hereunder.
               4. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer and the
Transferor at any time during normal business hours.
               5. Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Servicer shall pay the Administrator a monthly fee
in the amount of $125.
               6. Additional Information To Be Furnished to the Issuer. The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.
               7. Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or the Owner Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder. Unless expressly authorized by the Issuer, the Administrator shall
have no authority to represent the Issuer or the Owner Trustee in any way and
shall not otherwise be deemed an agent of the Issuer or the Owner Trustee.
               8. No Joint Venture. Nothing contained in this Agreement
(a) shall constitute the Administrator and either of the Issuer or the Owner
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (b) shall be construed to
impose any liability as such on any of them or (c) shall be deemed to confer on
any of them any express, implied or apparent authority to incur any obligation
or liability on behalf of the others.
               9. Other Activities of Administrator. Nothing herein shall
prevent the Administrator or its Affiliates from engaging in other businesses
or, in its sole discretion, from acting in a similar capacity as an
administrator for any other Person or entity even though such Person or entity
may engage in business activities similar to those of the Issuer, the Owner
Trustee or the Indenture Trustee.
               10. Term of Agreement, Resignation and Removal of Administrator.

(a)                  This Agreement shall continue in force until the
dissolution of the Issuer, upon which event this Agreement shall automatically
terminate.

Administration Agreement

4



--------------------------------------------------------------------------------



 



(b)                  Subject to Sections 10(e) and 10(f), the Administrator may
resign its duties hereunder by providing the Issuer with at least 60 days’ prior
written notice.   (c)                 Subject to Sections 10(e) and 10(f), the
Issuer may remove the Administrator without cause by providing the Administrator
with at least 60 days’ prior written notice.   (d)                 The
occurrence of any one of the following events (each, an “Administrator
Replacement Event”) shall also entitle the Issuer, subject to Section 23 hereof,
to terminate and replace the Administrator:

  (i)   any failure by the Administrator to deliver or cause to be delivered any
required payment to the Indenture Trustee for distribution to the Noteholders of
any Outstanding Series, which failure continues unremedied for ten business days
after discovery thereof by a Responsible Officer of the Administrator or receipt
by the Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least a majority of the aggregate principal amount of
the related Outstanding Notes, voting together as a single class;     (ii)   any
failure by the Administrator to duly observe or perform in any material respect
any other of its covenants or agreements in this Agreement, which failure
materially and adversely affects the rights of the Issuer or the Noteholders of
any Outstanding Series, and which continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Administrator or receipt by
the Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least a majority of the aggregate principal amount of
the related Outstanding Notes, voting together as a single class;     (iii)  
any representation or warranty of the Administrator made in any Basic Document
to which the Administrator is a party or by which it is bound or any certificate
delivered pursuant to this Agreement proves to have been incorrect in any
material respect when made, which failure materially and adversely affects the
rights of the Issuer or the Noteholders of any Outstanding Series, and which
failure continues unremedied for 90 days after discovery thereof by a
Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the aggregate principal amount of the related Outstanding
Notes, voting together as a single class (it being understood that any
repurchase of a Receivable by VCI pursuant to Section 2.2 of the Receivables
Purchase Agreement shall be deemed to remedy any incorrect representation or
warranty with respect to such Receivable); or

Administration Agreement

5



--------------------------------------------------------------------------------



 



  (iv)   the Administrator suffers a Bankruptcy Event;

      provided, however, that a delay in or failure of performance referred to
under clauses (i), (ii) or (iii) above for a period of 150 days will not
constitute an Administrator Replacement Event if such delay or failure was
caused by force majeure or other similar occurrence.

  (e)   If an Administrator Replacement Event shall have occurred, the Issuer
may, subject to Section 23 hereof, by notice given to the Administrator and the
Owner Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however, that such termination shall not become effective
until such time as the Issuer, subject to Section 23 hereof, shall have
appointed a successor Administrator in the manner set forth below. Upon any such
termination, all rights, powers, duties and responsibilities of the
Administrator under this Agreement shall vest in and be assumed by any successor
Administrator appointed by the Issuer, subject to Section 23 hereof, pursuant to
a management agreement between the Issuer and such successor Administrator,
containing substantially the same provisions as this Agreement (including with
respect to the compensation of such successor Administrator), and the successor
Administrator is hereby irrevocably authorized and empowered to execute and
deliver, on behalf of the Administrator, as attorney-in-fact or otherwise, all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect such vesting and assumption. Further,
in such event, the Administrator shall use its commercially reasonable efforts
to effect the orderly and efficient transfer of the administration of the Issuer
to the new Administrator.     (f)   The Issuer, subject to Section 23 hereof,
may waive in writing any Administrator Replacement Event by the Administrator in
the performance of its obligations hereunder and its consequences. Upon any such
waiver of a past Administrator Replacement Event, such Administrator Replacement
Event shall cease to exist, and any Administrator Replacement Event arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other Administrator
Replacement Event or impair any right consequent thereon.     (g)   A copy of
any notice delivered to the Issuer or the Administrator pursuant to this
Section 10 shall be provided to each Rating Agency by the party delivering such
notice.

               11. Action upon Termination, Resignation or Removal. Promptly
upon the effective date of termination of this Agreement pursuant to Section 10,
or the resignation or removal of the Administrator pursuant to Section 10, the
Administrator shall be entitled to be
Administration Agreement

6



--------------------------------------------------------------------------------



 



paid all fees and reimbursable expenses accruing to it to the effective date of
such termination, resignation or removal. The Administrator shall forthwith upon
such termination pursuant to Section 10(a) deliver to the Issuer all property
and documents of or relating to the Collateral then in the custody of the
Administrator. In the event of the resignation or removal of the Administrator
pursuant to Section 10(b) or (c), respectively, the Administrator shall
cooperate with the Issuer and take all reasonable steps requested to assist the
Issuer in making an orderly transfer of the duties of the Administrator.
               12. Notices. All demands, notices and communications upon or to
the Issuer, the Owner Trustee, the Administrator or the Indenture Trustee shall
be delivered as specified in Appendix B of the Trust Sale and Servicing
Agreement.
               13. Amendments.

  (a)   Any term or provision of this Agreement may be amended by the
Administrator without the consent of the Indenture Trustee, any Noteholder, any
Enhancement Provider, the Issuer or any other Person; provided that (i) with
respect to each Outstanding Series, either (A) any amendment that materially and
adversely affects the interests of the Noteholders of such Outstanding Series
shall require the consent of Noteholders evidencing not less than a majority of
the aggregate outstanding principal amount of the Notes of such Outstanding
Series or (B) such amendment shall not, as evidenced by an Officer’s Certificate
of the Administrator delivered to the Indenture Trustee, the Owner Trustee, and
the Issuer, materially and adversely affect the interests of the Noteholders of
such Outstanding Series and (ii) any amendment that materially and adversely
affects the interests of the Residual Interestholder, the Indenture Trustee, any
Enhancement Provider or the Owner Trustee shall require the prior written
consent of the Persons whose interests are materially and adversely affected.
The consent of the Residual Interestholder, any Enhancement Provider or the
Indenture Trustee shall be deemed to have been given if the Servicer does not
receive a written objection from such Person within 10 Business Days after a
written request for such consent shall have been given.     (b)   It shall not
be necessary for the consent of any Person pursuant to this Section for such
Person to approve the particular form of any proposed amendment, but it shall be
sufficient if such Person consents to the substance thereof.     (c)  
Notwithstanding anything herein to the contrary, any term or provision of this
Agreement may be amended by the parties hereto without the consent of any of the
Noteholders of any Outstanding Series or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in

Administration Agreement

7



--------------------------------------------------------------------------------



 



      effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.     (d)   Prior to the execution of any
amendment to this Agreement, the Administrator shall provide each Rating Agency
with written notice of the substance of such amendment. No later than 10
Business Days after the execution of any amendment to this Agreement, the
Administrator shall furnish a copy of such amendment to each Rating Agency, the
Issuer, the Owner Trustee, any Enhancement Provider and the Indenture Trustee.  
  (e)   The Owner Trustee and the Indenture Trustee may, but shall not be
obligated to, enter into any such amendment which adversely affects the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement.

               14. Successors and Assigns. This Agreement may not be assigned by
the Administrator unless such assignment is previously consented to in writing
by the Issuer and the Owner Trustee and subject to the satisfaction of the
Rating Agency Condition for each then outstanding series of Notes in respect
thereof. An assignment with such consent and satisfaction, if accepted by the
assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder. Subject to the foregoing, this Agreement shall
bind any successors or assigns of the parties hereto.
               15. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS OR
ANY OTHER JURISDICTION’S CONFLICT OF LAW PROVISIONS, OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
               16. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
               17. Separate Counterparts. This Agreement may be executed by the
parties in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.
               18. Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Holders thereof.
Administration Agreement

8



--------------------------------------------------------------------------------



 



               19. Not Applicable to VCI in Other Capacities. Nothing in this
Agreement shall affect any obligation VCI may have in any other capacity.
               20. Limitation of Liability of Owner Trustee and Indenture
Trustee.

(a)               Notwithstanding anything contained herein to the contrary,
this instrument has been executed by The Bank of New York (Delaware), not in its
individual capacity but solely as Owner Trustee and in no event shall The Bank
of New York (Delaware) have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer. For all purposes
of this Agreement, in the performance of any duties or obligations of the Issuer
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Article VI of the Trust Agreement.   (b)    
          Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by JPMorgan Chase Bank, N.A., not in its individual
capacity but solely in its capacity as Indenture Trustee and in no event shall
JPMorgan Chase Bank, N.A. have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

               21. Third-Party Beneficiary. The Owner Trustee is a third-party
beneficiary to this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.
     22. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

(a)               submits for itself and its property in any legal action or
proceeding relating to this Agreement, any documents executed and delivered in
connection herewith or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;   (b)    
          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
  (c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Person at its address

Administration Agreement

9



--------------------------------------------------------------------------------



 



      determined in accordance with Appendix B to the Trust Sale and Servicing
Agreement; and

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

               23. Assignment. Each party hereto hereby acknowledges and
consents to the mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders of all of the Issuer’s rights under this Agreement. In addition,
the Administrator hereby acknowledges and agrees that for so long as any Notes
are outstanding, the Indenture Trustee will have the right to exercise all
waivers and consents, rights, remedies, powers, privileges and claims of the
Issuer under this Agreement.
               24. Nonpetition Covenant. With respect to the Transferor and the
Issuer (each a “Bankruptcy Remote Party”), each party hereto agrees that, prior
to the date which is one year and one day after payment in full of all
obligations under each Financing (i) no party hereto shall authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) none of the parties hereto
shall commence or join with any other Person in commencing any proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction. Each of the parties hereto agrees that, prior to the date which is
one year and one day after the payment in full of all obligations under each
Financing, it will not institute against, or join any other Person in
instituting against, any Bankruptcy Remote Party an action in bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceeding under the laws of the United States or any State of the United
States.
[signature page to follow]
Administration Agreement

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  VOLKSWAGEN CREDIT AUTO MASTER
OWNER TRUST, as Issuer    
 
                By:   The Bank of New York (Delaware), not in its individual
capacity, but solely as Owner Trustee
 
           
 
  By:   /s/ Kristine K. Gullo
 
        Name: Kristine K. Gullo         Title: Vice President    
 
                JPMORGAN CHASE BANK, N.A.,
as Indenture Trustee    
 
           
 
  By:   /s/ James P. Bowden    
 
                Name: James P. Bowden         Title: Assistant Treasurer    
 
                VW CREDIT, INC., as Administrator    
 
           
 
  By:   /s/ David Schulz    
 
                Name: David Schulz         Title: Treasurer    
 
           
 
  By:   /s/ LeSha Thorpe    
 
                Name: LeSha Thorpe         Title: Assistant Treasurer    

Administration Agreement

 